DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 01/15/2021, with respect to the drawing objection and U.S.C. 112 rejections have been fully considered and are persuasive.  The objections and rejections of the office action dated 10/15/2020 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin H. Graf (reg. no. 67805) on April 29, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
The claims filed 01/15/2021 have been replaced by the claims as presented in the attached PDF titled ‘Claim_Amendments_4-29-2021’.
Claim 9 has been incorporated into claim 1 and 8 to distinguish from the prior art. Claim 6 and 9 have been cancelled. The limitation of “the flow rate” from claim 9 has been revised to --the pressure-modified flow rate—to clarify which flow rate is being 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose nor render obvious the articulated hydraulic system in combination with the articulated control method wherein an electronic controller is configured to receive an operator flow command from an operator interface, the operator flow command corresponding to a base flow through the closed-center valve device, the electronic controller interfacing with electro-actuators of the valve(s) and with the pressure sensors at the hydraulic actuator, wherein the electronic controller uses the operator flow command and at least one of the sensed pressures to generate a pressure-modified flow command that is sent to the closed-center valve device to control flow through the closed-center valve device, the pressure-modified flow command corresponding to a pressure-modified flow through the closed-center valve device, the pressure-modified flow being less than the base flow through the closed-center valve device; wherein a magnitude of the pressure-modified flow rate commanded by the electronic controller for the operator flow command is inversely related (higher sensed pressure results in lower flow rate command to the valve) to at least one of the sensed pressures at the actuator; as claimed in claims 1 and 8 in combination with the rest of the limitations in each claim.
While the prior art discloses the hydraulic systems as structurally claimed, as well as parts of the claimed method, the prior art fails to disclose or render obvious all 
Claims 2-4, 7, and 10 are allowed because they depend from allowed claim 1 or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vigholm et al. (US 8869520) Fig. 2 discloses the hydraulic system structure of claim 1, but not the control method.
Amborski (US 6321152) discloses a control method of prioritization and pressure modified flow, for the purpose of preventing valve starvation, but does not explicitly disclose an inverse relationship between the sensed pressures and the pressure-modified flow command.
Wang et al. (US 10408238) discloses two closed center valves for one actuator similar to the present application, but discloses a different control scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        April 29, 2021